Citation Nr: 1142712	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-37 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to restoration of service connection for oropharyngeal cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from September 1963 to July 1967.  He served in the Republic of South Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

Historically, a November 2005 rating decision granted service connection for oropharyngeal cancer which was assigned an initial 100 percent disability rating, both effective July 11, 2005.

An October 2007 rating decision proposed to sever service connection for oropharyngeal cancer.  

A January 2008 rating decision severed service connection for oropharyngeal cancer.  A Notice of Disagreement (NOD) was filed in April 2008.  

Thereafter, an April 2008 adjudication by a Decision Review Officer (DRO) granted (re-established) service connection for oropharyngeal cancer which was assigned an initial 100 percent disability rating, both effective July 11, 2005.  

A March 2009 rating decision once again proposed to sever service connection for oropharyngeal cancer, and service connection was severed by the August 2009 rating decision which is appealed. 

VA clinical records on file indicate or suggest that the Veteran has been seen or treated for post-traumatic stress disorder (PTSD).  However, it does not appear that the Veteran has ever formally claimed service connection for PTSD and, so, it is not clear whether he desires to seek service connection for PTSD.  This matter has not been adjudicated by the RO and, so, the Board does not have jurisdiction over it, and it is referred to the RO for clarification.  


FINDINGS OF FACT

1.  The Veteran had active service from September 1963 to July 1967.  He served in the Republic of South Vietnam.  

2.  A November 2005 rating decision granted service connection for oropharyngeal cancer which was assigned an initial 100 percent disability rating, both effective July 11, 2005. 

3.  An October 2007 rating decision proposed to sever service connection for oropharyngeal cancer.  

4.  A January 2008 rating decision severed service connection for oropharyngeal cancer.  A Notice of Disagreement (NOD) was filed in April 2008.  

5.  Thereafter, an April 2008 adjudication by a Decision Review Officer (DRO) granted (re-established) service connection for oropharyngeal cancer which was assigned an initial 100 percent disability rating, both effective July 11, 2005.  

6.  A March 2009 rating decision once again proposed to sever service connection for oropharyngeal cancer, and service connection was severed by an August 2009 rating decision. 

7.  There is no clear and unmistakable error in either the original November 2005 grant of service connection or in the April 2008 adjudication restoring service connection for oropharyngeal cancer.  


CONCLUSION OF LAW

The criteria for restoration of service connection for oropharyngeal cancer are met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the information and evidence needed to substantiate a claim, which information and evidence VA will obtain, and which the claimant must provide.  See 38 C.F.R. § 3.159.  38 U.S.C.A. § 5103A requires that VA make reasonable efforts to identify and obtain relevant records in support of a claim.  In light of the favorable decision below, the Board finds that any omissions in VA's duties to the Veteran are rendered harmless.  Bernard v. Brown, 4 Vet. App. 384 (1993).  This includes the Veteran's two requests for a personal hearing in his November 2007 correspondence, received prior to the first severance of service connection in January 2008, and his request in May 2009, received prior to the second severance of service connection, inasmuch as on each occasion he had informal hearing conferences rather than transcribed formal hearings.  

Background

A July 13, 2005, VA outpatient treatment (VAOPT) record contains a notation that "[r]eviewed list of diseases subject to certain herbicide agents (vet exposed to Agent Orange).  Will contact vet/wife and advise to contact VBC or veteran service office to file claim for sc status."  

The November 2005 rating decision granting service connection for oropharyngeal cancer found that although not shown during service, service connection for oropharyngeal cancer was granted on the basis of presumptive service connection.  The Veteran service in the Republic of South Vietnam was conceded and so was his inservice exposure to herbicides.  Private medical records showed that there was a confirmed diagnosis of oropharyngeal carcinoma.  He was later unable to attend a VA examination because he was receiving radiation and chemotherapy.   

A November 2006 VAOPT record shows that the Veteran had cancer of the left tonsillar area.  It was also reported that he had a history of laryngeal cancer, status post resection, with radiation and chemotherapy. 

An October 2007 rating action proposed to sever service connection for oropharyngeal cancer due to clear and unmistakable error (CUE) in the November 2005 grant of service connection.  It was noted that "M21-1MR, Part IV, Subpart 2, Chapter 10 specifically lists [] nasal and nasopharyngeal cancers among those conditions determined not to have any association with herbicide exposure.  Therefore, your oropharyngeal cancer is not subject to presumptive service connection due to herbicide exposure nor does it meet the criteria for direct service connection or presumptive service connection based on a diagnosis within a year of release from active duty."  

In a December 2007 statement Dr. R. P. T., an Associate Professor, Division of Head and Neck Surgical Oncology of the Department of Otolaryngology-Head and Neck Surgery of the John Hopkins Outpatient Center, reported that when he had first seen the Veteran in June 2005 he had a pharyngeal wall tumor.  He had surgery in July 2005 with resection of the left lateral pharyngeal wall tumor, extending to the left tongue base, left radical neck dissection, and tracheotomy.  His cancer was a tongue base/tonsil cancer which was considered a respiratory cancer.  

A January 2008 rating decision severed service connection for oropharyngeal cancer, finding that the Veteran's cancer was not a respiratory cancer of the lung, bronchus, larynx or trachea for which presumptive service connection would have been in order.  

In a March 2008 statement Dr. R. P. T., an Associate Professor, Division of Head and Neck Surgical Oncology of the Department of Otolaryngology-Head and Neck Surgery of the John Hopkins Outpatient Center, reported that he had 8 years of experience as a surgeon and had done numerous studies in head and neck cancers, including the tongue, tonsil, and larynx.  In his professional opinion the Veteran's cancer was a tongue base/tonsil cancer and should be considered a "respiratory: cancer.  The physician stated that he had been told that there was no positive association between herbicide exposure and "nasal and nasopharyngeal cancer."  The physician was aware of the Veteran's herbicide exposure in Vietnam.  It was the physician's opinion that the Veteran's oropharyngeal cancer "is as likely as not the result of environmental conditions."  To the physician's knowledge, there was nothing of record which suggested any other cause might exist for the oropharyngeal cancer.  

Following the Veteran's filing of an NOD to the January 2008 severance action, an April 2008 rating decision of a DRO granted (or restored) service connection for oropharyngeal cancer, reinstating a 100 percent disability rating, both effective July 11, 2005.  That decision was based on all the evidence, even that received after the November 2005 original grant of service connection.  Service connection was granted on the basis that the Veteran's oropharyngeal cancer was directly related to military service, including his presumed herbicide exposure.  It was note that VA had not identified the claimed disease as being associated with herbicide exposure but, nevertheless, the opinion of Dr. R. P. T. was that (quoting) it was "as likely as not the result of environmental conditions" and that there was nothing of record which suggested any other cause might exist for the Veteran's oropharyngeal cancer.  Thus, this medical opinion established the required medical nexus for service connection.  

In May 2008 a VA medical opinion was obtained.  The report of that opinion makes it clear that the claim file was reviewed, inasmuch as a detailed history of the Veteran's treatment for his cancer was reported.  In sum, it was unclear whether there had been any metastasis of the Veteran's cancer.  A similar VA medical opinion was obtained in February 2009.  

A March 2009 rating action proposed (again) to sever service connection for oropharyngeal cancer.  It was found that the Veteran's cancer had first manifested many years after his military service and there was no evidence of it having been diagnosed within one year of discharge from his active service.  There was CUE in the April 2008 rating decision granting service connection because there was no legal basis to grant service connection for oropharyngeal cancer due to herbicide exposure on a presumptive basis.  Rather, VA had determined that this type of cancer had no association with herbicide exposure.  Also, despite the opinion of Dr. R. P. T., there was no legal basis for granting service connection on either a presumptive basis or on a direct basis. 

An August 2009 rating decision severed service connection for oropharyngeal cancer, on the basis described in the March 2009 proposal to sever service connection.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

"There are three bases for the severance of service connection: (1) clear and unmistakable error (CUE) in a prior determination, pursuant to 38 C.F.R. § 3.105(a), (d) ... ; (2) change in diagnosis in light of all accumulated evidence indicating that the diagnosis on which service connection was predicated is clearly erroneous, pursuant to 38 C.F.R. § 3.105(d); and (3) fraud, pursuant to 38 C.F.R. § 3.957."  Graves v. Brown, 6 Vet. App. 166, 172 (1994) (dissenting opinion of Judge Kramer).   

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (formerly 38 C.F.R. § 2.1009); see also Graves v. Brown, 6 Vet. App. 166, 170-71 (1994).  The Secretary's burden in severing service connection is the same as a claimant's burden in attempting to overturn a final decision on the basis of CUE.  See Baughman v. Derwinski, 1 Vet. App. 563 (1991); see also Graves, supra (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)."  Daniels v. Gober, 10 Vet. App. 474, 478-79 (1997).  

Under 38 C.F.R. § 3.105(a) prior ratings are final unless they contained or were the result of clear and unmistakable error.  The effect of finding clear and unmistakable error in a prior decision is to correct the original error, as if the error had never occurred. 

A motion for revision based on alleged clear and unmistakable error is a collateral attack upon a final rating decision, but there is a presumption of validity to such final decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  For there to be clear and unmistakable error either the correct facts, as they were known at the time, were not before the RO (which requires more than a simple allegation or disagreement as to how the facts were weighed or evaluated), or the law or regulations extant at that time were incorrectly applied.  Further, the error must be undebatable so that reasonable minds could only conclude that the original decision was fatally flawed and of the sort which if it had not been made would manifestly change the outcome.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); and Mason v. Brown, 8 Vet. App. 44, 51 (1995).  

"[A]lthough the Court has equated the standards for severance of service connection and for demonstrating CUE in a prior final VA decision, there are critical differences that render equating those standards an over simplification. ... the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current "evidence establishes that [service connection] is clearly erroneous." 38 C.F.R. § 3.105(d) (emphasis added).  Hence, the Secretary's burden in a severance proceeding in finding clearly erroneous the diagnosis upon which the original award of service connection was based is not a requirement that he prove clear and unmistakable error in the original decision in the same manner a claimant would show CUE under sections 5109A or 7111, i.e., the Secretary is not limited to the law and the record that existed at the time of the original decision.  Section 3.105(d) through its provision that a change in diagnosis may be accepted as a basis for severance, necessarily contemplates that the Secretary is not limited in the same manner as a claimant attempting to demonstrate CUE in a prior final decision.  Daniels v. Gober, 10 Vet. App. 575, 580 (1997).  VA may consider medical evidence and diagnoses that postdate the original award of service connection to demonstrate that the diagnosis on which service connection was predicated is clearly erroneous.  Id."  Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); see also Venturella v. Gober, 10 Vet. App. 340 (1997). 

"Further, and more importantly, the very nature of a procedure to sever service connection presupposes that there were sufficient facts to initially confer service connection and that the facts upon review of the original evidence, and other evidence gathered following the original decision, later indicate that the original decision was clearly and unmistakably erroneous."  Stallworth v. Nicholson, 20 Vet. App. 482, 489 (2006).  

"[A] CUE determination must be based only upon the evidence of record at the time of the challenged decision.  Russell, 3 Vet. App. at 314.  A determination to sever service connection, however, is not similarly limited.  Venturella v. Gober, 10 Vet. App. 340 (1997)(Steinberg, J., concurring).  Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, § 3.105(d) specifically states that '[a] change in diagnosis may be accepted as a basis for severance,' clearly contemplating the consideration of evidence acquired after the original granting of service connection.  See also 38 U.S.C. § 5112(a)(6) (effective date of severance of service connection by reason of change in service-connected status shall be last day of month following 60 days from date of notice to payee of discontinuance)."  Daniels v. Gober, 10 Vet. App. 474, 479 (1997).   

In Wilson v. West, No. 96-458, slip op. 5 (U.S. Vet. App. Aug. 20, 1998) the Court noted that in attempting to severe service connection, the standard of CUE is applicable "where the issue is severance of service connection based on CUE."  Thus, 38 C.F.R. § 3.105(a) places at least a high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned."  

Analysis

"The oropharynx is 'the division of the pharynx lying between the soft palate and the upper edge of the epiglottis.'  Dorland's Illustrated Medical Dictionary 1358, 1409 (31st ed.2007)."  Foran v. Shinseki, No. 09-0695, slip op. (U.S. Vet. App. June 2, 2011) (nonprecedential memorandum decision); Slip Copy, 2011 WL 2160251 (Table) (Vet.App.) (specifically discussing oropharyngeal cancer in relation to herbicides).   

38 U.S.C. § 1116.  Section 1116(b) provides

(1) Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  

(2) In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991, and (B) all other sound medical and scientific information and analysis available to the Secretary.  

Id. § 1116(b).  

"The National Academy of Sciences 'is a private, nonprofit, self-perpetuating society of distinguished scholars engaged in scientific and engineering research'.  The Institute of Medicine 'was established in 1970 by the National Academy of Sciences and acts under the responsibility given to the National Academy of Sciences by its congressional charter to be an advisor to the federal government'."  Glisan v. Peake, No. 06-0451, footnote 1 (U.S. Vet. App. Mar. 14, 2008) (nonprecedential memorandum decision); Slip Copy, 2008 WL 818795 (Table) (Vet.App.).  

The determination by NAS that certain diseases are not related to inservice herbicide exposure was based upon a statistical analysis of the incurrence of such disease within the group of those exposed to herbicides, in comparison to those not so exposed.  See generally Robinson v. Shinseki, No. 08-1897, slip op. (U.S. Vet. App. Dec. 23, 2009) (nonprecedential memorandum decision); Slip Copy, 2009 WL 5031369 (Table) (Vet.App.) (discussing the statistical analysis provided in NAS studies).  

Inherent in the determinations by the RO to sever service connection for oropharyngeal cancer is an apparent assumption that if NAS finds that there is no association between inservice herbicide exposure and a particular form of cancer, in this case oropharygneal cancer, that this prohibits a grant of service connection not only on a presumptive basis but also serves as conclusive evidence prohibiting a grant of service connection on the basis that there is a direct medical nexus between such cancer and inservice herbicide exposure, i.e., a direct basis.  This is incorrect.  

With respect to whether an NAS study has specifically found no evidence for establishing a presumption that a specific disease is related to herbicide exposure as also precluding a medical or causal nexus between herbicide exposure and the specific disease, "[a]s the Court stated in Polovick, 23 Vet. App. at 55, '[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service simply because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of service connection simply because there is no presumptive service connection'."  Robinson, Id.   

Thus, the Board concludes that, as found by the Court in Polovick, supra., merely because a disease has been found not to have a statistical correlation to herbicide exposure does not preclude a grant of service connection on the basis of direct incurrence if there is sufficient medical evidence thereof.  

The law is well settled that "even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009); see also Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, and bearing in mind that in severing service connection the burden is upon the government to establish CUE and not on the Veteran to establish entitlement to service connection on an initial basis, the Board agrees with the April 2008 DRO's determination that the March 2008 statement of a highly qualified private oncologist is sufficient to establish a medical nexus between the Veteran's oropharyngeal cancer and his presumed inservice herbicide exposure.  In reaching this determination the Board need not address the question of whether the Veteran's oropharyngeal cancer is a form of respiratory cancer or a cancer of the larynx.  

From this it logically follows that, at a minimum, there was no CUE in the April 2008 determination restoring service connection for oropharyngeal cancer.  

Thus, the Board must conclude that restoration of service connection for oropharyngeal cancer is warranted.  







ORDER

Restoration of service connection for oropharyngeal cancer is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


